department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date date uil dear contact person identification_number contact number employer_identification_number form required to be filed tax years this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final since you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions you should follow the instructions in notice if you agree with our deletions you do not need to take any further action in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements letter cg catalog number if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions about your sincerely kenneth corbin director exempt_organizations enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter letter cg catalog number department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date date contact person identification_number contact number fax number employer_identification_number uil legend b officer c dollar_figuredollar_figure d dollar_figuredollar_figure m address o state p date dear we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below do your earnings inure to the benefit of b therefore disqualifying you from exemption under sec_501 of the code yes for the reasons described below letter cg catalog number 47630w facts you were formed as a corporation on date p in the state of o you filed form_1023 requesting recognition of exemption under sec_501 of the code as a church under sec_509 and sec_170 i you indicated that your purpose is to operate a religious congregation you hold daily prayer services weekly worship services and services on holy days your members also study religious law every day using the same space as a study hall you stated you have members you lease a building located at m which is owned by b who is an officer president you intend to use this building as a facility where you will regularly conduct your activities you do not currently have services at m rather your services are held at b’s private residence there is no indication that you considered any buildings other than the building at m to serve as your facility you have been renting the facility located at m for over a year in the amount of dollar_figurec per month the rental amount increased by after the first year the rental amount will continue to increase annually approximately the second year and the third year furthermore the current annual rent is greater than the yearly rent as projected in an appraisal of the facility you submitted that anticipates considerable capital improvements your rental agreement will terminate five years after the lease commenced you state that the reason why the rental amount is increasing annually despite the fact that the building is unusable is because market_value rents generally increase the lease requires you to have a substantial amount of liability insurance you also are required to pay all utilities the facility located at m is a one story brick warehouse it is currently unusable and will require substantial renovations totaling dollar_figured you submitted a contractor's cost estimate for proposed renovations to the approximately of the current square footage of the facility that will be used for your purposes the cost for the improvements is broken down and includes interior framing insulation sheet rock painting flooring windows and doors electric work and fixtures hvac plumbing and fixtures tile roof repair brick pointing cement filing and permits and insurance you are raising funds to make capital improvements to the building you submitted an appraisal of the facility located at m the appraisal states that there is ample deferred maintenance present rendering the building unfit for warehouse use in its current condition there are broken exterior windows several of the garage doors are broken and sections of the concrete slab floor are pitted and gouged the brickwork needs pointing the ceiling is missing in sections and needs to be replaced the structural integrity of the roof is unknown some of the plumbing is inoperative the letter cg catalog number 47630w interior heat is provided by several mounted space heaters but it is unknown if they are operative the property located at m was used as a public garage and later a motor_vehicle repair shop the appraisal assumes that the current lease is for the entire building furthermore it states that the determination of the prospective market rent for the renovated facility assumes that a new lease will be executed to include only the portion of the facility that is being renovated additionally the appraisal states that concessions may be made in the new lease that incorporate some level of rebate on your overall expense in renovating the property however no specific provisions of such a new lease were provided beyond these speculations the financial data you provided indicates that during your first year of operation sec_81 of your revenue was used to pay for occupancy expenses during your second year of operations you anticipate your occupancy expenses will consist of of your total revenue law sec_501 of the internal_revenue_code describes corporations organized and operated exclusively for charitable purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the regulations states that in order to be exempt as an organization described in sec_501 of the code an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 of the regulations provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1 a -1 c defines the words private shareholder or individual’ in sec_501 to refer to persons having a personal and private interest in the activities of the organization sec_1_501_c_3_-1 of the regulations states that an organization is not organized or operated exclusively for exempt purposes unless it serves a public rather than a private interest in better business bureau of washington d c inc v united_states 326_us_179 the supreme court held that the presence of a single non-exempt purpose if substantial in nature will destroy a claim for exemption regardless of the number or importance of truly exempt purposes letter cg catalog number 47630w 477_f2d_340 4th cir cert_denied 413_us_910 found that operating for the benefit of private parties constitutes a substantial nonexempt purpose in 73_tc_196 the tax_court held that although separate requirements the private_inurement test and the operated exclusively for exempt purposes test often overlap substantially - in 74_tc_846 the court found that although the organization did serve religious and charitable purposes it existed to serve the private benefit of its founders and thus failed the operational_test of sec_501 control_over financial affairs by the founder created an opportunity for abuse and thus the need to be open and candid which the applicant failed to do in 70_fedclaims_782 the petitioner brought suit to challenge the denial of its application_for exempt status the court found that the administrative record supported the service's denial on the basis that the organization operated for the private benefit of its founder who had a history of promoting dubious schemes the organization's petition claimed that the founder had resigned and it had changed however there was little evidence of change other than replacement of the founder with an acquaintance who had no apparent qualifications the court resolved these questions against the petitioner who had the burden of establishing it was qualified for exemption if the petitioner had evidence that contradicted these findings it should have submitted it as part of the administrative process it is well-accepted that in initial qualification cases such as this gaps in the administrative record are resolved against the applicant application of law in you are currently leasing an unusable facility from your president a substantial portion of your revenue is used to pay the rent insurance and utilities on this facility addition you intend to make significant capital improvements to this building you did not consider any other alternative locations for your facilities there is no evidence that the facility was selected only after you completed a comparative review of available facilities in the relevant marketplace the terms of your lease were not made at arm’s length such a benefit to a private individual or shareholder is inconsistent with operation exclusively for an exempt_purpose as described in sec_1_501_c_3_-1 of the regulations although the lease agreement states that the current lease amount is reasonable this cannot be substantiated or justified the inherent value of a lease is contingent upon the lessor’s ability to make use of the property they are leasing the facility is not usable therefore you are not realizing any benefit by paying for it because the building would be unrentable were it not for you you are benefiting b by providing a source of revenue that otherwise would not exist b is receiving a catalog number 47630w letter cg substantial benefit by gaining revenue for an unusable building the current amount of rent received by b exceeds the amount projected in the appraisal after completion of the capital improvements in addition b will benefit from the increase in property value resulting from the significant capital improvements made to the facility which b owns the decision in old dominion box co v united_states established that operating for the benefit of private parties constitutes a substantial non-exempt purpose furthermore this substantial benefit demonstrates that you are serving the private interests of b rather than a public interest as required by sec_1_501_c_3_-1 of the regulations you are not operating exclusively for one or more purposes specified in sec_501 of the internal_revenue_code or sec_1_501_c_3_-1 of the regulations as indicated in better business bureau supra the presence of a single non-exempt purpose if substantial in nature will destroy a claim for exemption regardless of the number or importance of truly exempt purposes your lease and planned improvement of m is a substantial non-exempt purpose which precludes you from qualifying for exemption as in western catholic church v commissioner supra although separate requirements the private_inurement test and the operated exclusively for exempt purposes test often overlap substantially likewise in basic bible church v commissioner it was determined that even if an organization serves exempt purposes it will fail the operational_test if it serves the private benefit of its founders in your case you hold religious services in b’s home however by paying b to lease a facility that is unusable you are serving the private interests of your founder and thus fail the operational_test of sec_501 you were formed for the private benefit of b through your lease and through planned substantial capital improvements to the building owned by b although you may conduct some exempt functions as in the above-cited case of new dynamics foundation v united_states you have not demonstrated that your operations exclusively further exempt purposes applicant’s position you intend to enter into a long term lease for approximately or years you will not enter into such lease until the project is completed you stated by the time you finish your long lease the depreciated value of the improvement would be zero therefore causing no private_inurement service response to applicant’s position although you indicated you might enter into a to year lease you have not yet letter cg catalog number 47630w entered into such lease you do not plan on entering into such lease until the renovations you will pay for are completed you did not provide the terms or rental fees of the planned lease agreement you indicated that the to year lease would depreciate the value of the improvements to zero however because of the current state of the building and the value of the proposed renovations it is impossible to say that the owner will not benefit from the improvements when the proposed lease expires or terminates the terms of your current lease indicate the amount you pay b exceeds the appraised value including reductions for capital improvements because the owner of the property is also your president b the payments constitute inurement to b conclusion based on the above facts and law you do not qualify for exemption under sec_501 of the code your net_earnings inure to the benefit of b causing you to be precluded from exemption under sec_501 of the code you failed to demonstrate that you meet the operational_test as you do not operate exclusively for an exempt_purpose under sec_501 of the code you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination if your statement does not provide a basis to reconsider our determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication how to appeal an irs decision on tax-exempt status types of information that should be included in your appeal can be found on page of publication under the heading filing a protest’ the statement of facts must be accompanied by the following declaration under penalties of perjury declare that have examined the statement of facts presented in this appeal and in any accompanying schedules and statements and to the best of my knowledge and belief they are true correct and complete the declaration must be signed by an officer or trustee of the organization who has personal knowledge of the facts your appeal will be considered incomplete without this statement letter cg catalog number 47630w if an organization’s representative submits the appeal a substitute declaration must be included stating that the representative prepared the appeal and accompanying documents and whether the representative knows personally that the statements of facts contained in the appeal and accompanying documents are true and correct an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you during the appeal process if you want representation during the appeal process you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications - mail to if we do not hear from you within days we will issue a final adverse please send your protest statement form_2848 and any supporting documents to the applicable address if you do not intend to protest this determination you do not need to take any further action determination_letter that letter will provide information about filing tax returns and other matters if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to appeal as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs you may fax your statement using the fax number shown in the heading of this letter you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax internal_revenue_service eo determinations quality assurance internal_revenue_service eo determinations quality assurance letter cg catalog number 47630w deliver to if if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely kenneth corbin acting director exempt_organizations rulings and agreements enclosure publication letter cg catalog number 47630w
